NOT FOR PUBLICATION IN WEST'S HAWAI#I REPORTS AND PACIFIC REPORTER




                                           Electronically Filed
                                           Intermediate Court of Appeals
                                           CAAP-XX-XXXXXXX
                                           21-MAY-2020
                                           09:17 AM
                        NO. CAAP-XX-XXXXXXX


               IN THE INTERMEDIATE COURT OF APPEALS

                      OF THE STATE OF HAWAI#I

               WILMINGTON TRUST, NATIONAL ASSOCIATION,
       NOT IN ITS INDIVIDUAL CAPACITY BUT SOLELY AS SUCCESSOR
      TRUSTEE TO CITIBANK, N.A. AS TRUSTEE TO LEHMAN XS TRUST
         MORTGAGE PASS-THROUGH CERTIFICATES, SERIES 2005-10,
    Plaintiff-Appellee, v. ASSOCIATION OF APARTMENT OWNERS OF
        WAIKOLOA HILLS CONDOMINIUM, Defendant-Appellant, and
 MARSHALL D. CHINEN, ESQ., AS THE PERSONAL REPRESENTATIVE OF THE
    ESTATE OF ARCHIE K. GRANT AKA ARCHIE GRANT, JR., DECEASED;
  MICHIKO GRANT, Defendants-Appellees, and JOHN DOES 1-20; JANE
         DOES 1-20; DOE CORPORATIONS 1-20;DOE ENTITIES 1-20;
             AND DOE GOVERNMENTAL UNITS 1-20, Defendants

       APPEAL FROM THE CIRCUIT COURT OF THE THIRD CIRCUIT
                      (CIVIL NO. 17-1-106K)

              ORDER GRANTING MOTION TO DISMISS APPEAL
       (By:   Ginoza, Chief Judge, Chan and Wadsworth, JJ.)
          Upon consideration of Defendant-Appellant Association
of Apartment Owners of Waikoloa Hills Condominium's May 14, 2020
Motion to Dismiss Appeal CAAP-XX-XXXXXXX, the papers in support,
and the record,
          IT IS HEREBY ORDERED that the motion is granted and the
appeal is dismissed, under Hawai#i Rules of Appellate Procedure
Rule 42(b).
          DATED:   Honolulu, Hawai#i, May 21, 2020.

                                    /s/ Lisa M. Ginoza
                                    Chief Judge

                                    /s/ Derrick H.M. Chan
                                    Associate Judge

                                    /s/ Clyde J. Wadsworth
                                    Associate Judge